DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 7 June 2021, regarding the Vetco Gray Scandinavia AS application.

Claims 11-13 and 15-20 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 11-13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The previously cited Guo reference (GB 2475731 A) is the closest prior art to the indicated claims.  However, Guo does not teach or suggest the operating the sensors with the cathodic current supplied by the cathodic current means (as required in each of now amended independent claims 13 and 17). Guo also does not teach or suggest the generation of two output voltages (as required by now amended independent claim 16). Guo does not teach or suggest ranking of deviations of cathodic protection in categories of adequate CP, suboptimal CP and inadequate CP (as required by now amended independent claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
2 March 2021